UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-12122 APOLLO SOLAR ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction ofincorporation or organization) 84-0601802 (I.R.S. EmployerIdentification No.) No. 485 Tengfei Third, Shuangliu Southwest Airport Economic Development Zone, Shuangliu, Chengdu People’s Republic of China, 610207 (Address of principal executive offices) Registrant’s Telephone Number, Including Area Code:+86 (28) 8562-3888 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yeso Noý There were 50,387,038 shares of common stock outstanding as of August 14, 2014. APOLLO SOLAR ENERGY, INC. TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended June 30, 2014 ITEM Page PART I FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART II OTHER INFORMATION 20 Item 1A. Risk Factors 20 Item 6. Exhibits 20 Signatures 21 1 APOLLO SOLAR ENERGY, INC CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Restricted cash Accounts receivable, net of allowance of$63,755 and $33,443 Inventories Prepaid expenses and other current assets Total Current Assets Long-term Assets Property, machinery and mining assets, net Non-marketable investment Investment in and advances to Joint Venture Total long-term Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term loans $ $ Account payable - trade Account payable - construction vendors Accrued expenses and other current liabilities Due to stockholders and related parties Total Current Liabilities Long-term liabilities Convertible loan Total liabilities Stockholders' Equity Preferred stock: - - $0.001 par value, 25,000,000 shares authorized; 0 shares issued and outstanding as of June 30, 2014 and December 31, 2013 Common stock: $0.001 par value, 100,000,000 shares authorized; 52,805,961 shares issued and 50,387,038 shares outstanding as of June 30, 2014 and December 31, 2013 Additional paid-in capital Treasury stock 2,418,923 shares at cost ) ) Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the consolidated financial statements 2 APOLLO SOLAR ENERGY, INC CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) For the Three months Ended June 30, For the Six Months Ended June 30, Sales $ Cost of goods sold ) Gross profit Operating expenses: General and administrative expenses Selling expense Research and development expenses Total operating expenses: Operating loss ) Other income (expense) Interest expense, net ) Income(Loss) in equity in Joint Venture ) ) ) Total other income(expense) Loss before provision for income taxes-continuing operations ) Provison for income tax - Net loss ) Other comprehensive income(loss)Foreign currency translation adjustment ) Comprehensive loss $ ) $ ) $ ) $ ) Loss per share Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding Basic and diluted See accompanying notes to the consolidated financial statements 3 APOLLO SOLAR ENERGY, INC CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, Cash flows from operating activities: Net Loss $ ) $ ) Adjustments to reconcile net income/loss to net cash provided by operating activities: Stock-based compensation - Loss in equity of Joint Venture Depreciation and amortization Provision for bad debts - Changes in operating assets and liabilities: Accounts receivable ) Inventory Prepaid expenses and other current assets ) ) Accounts payable-trade ) Accrued expenses and other current liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Disposal of property and equipment Net Cash provided by(used in) investing activities ) Cash flows from financing activities: Proceeds of short-term loans - Repayment to(proceeds of)stockholder loan ) Due to related parties - ) Proceeds(repayment) from convertible loan, net of costs ) Net cash provided by(used in) financing activities ) Effect of exchange rate changes on cash Net increase/(decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information Income tax paid in cash $
